IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0820
                               Filed April 28, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ANDREW GRAY CAULKER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Samantha Gronewald,

Judge.



      A defendant appeals his sentence following guilty pleas to two controlled

substance charges. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

       Andrew Gray Caulker appeals his sentence on two counts of possession of

a controlled substance with intent to deliver as part of a plea agreement adopted

by the district court. Caulker argues the district court abused its discretion by

imposing a prison sentence on each charge. We find the district court did not

abuse its discretion in sentencing Caulker to a term of imprisonment on each

charge. The court did not rely on clearly untenable or unreasonable grounds for

the sentence, and accordingly, we affirm the district court.

I. Background Facts & Proceedings.

       Caulker was charged with count I, possession of a controlled substance

with intent to deliver (methamphetamine) (second or subsequent offense), in

violation of Iowa Code section 123.301(1)(b)(7) (2019); count II, possession of a

controlled substance with intent to deliver (marijuana) (second or subsequent

offense), in violation of section 124.401(1)(d); counts III and IV, failure to possess

a tax stamp, in violation of sections 453B.3 and 453B.12; and count V, possession

of a controlled substance (cocaine), in violation of section 124.401(5).

       Caulker entered into a written plea agreement in which he agreed to plead

guilty to lesser-included offenses of counts I and II, as originally charged, both as

second or subsequent offenses, with the State dismissing the remaining charges.

The plea agreement provided the parties were free to argue any recommendation

at the time of sentencing.1 The district court accepted Caulker’s guilty pleas. The



1The plea agreement signed by the defendant and defense counsel indicated the
minimum term of incarceration for count I was ten years without the enhancement
and thirty years with the enhancement.
                                           3


State recommended Caulker be ordered to serve a thirty-year prison sentence on

the lesser-included offense of count I and a fifteen-year prison sentence on count

II, to be served concurrently to each other but consecutively to an unrelated

probation revocation matter, for a total term not to exceed thirty-five years in prison.

Caulker’s attorney recommended the imposition of a ten-year prison sentence on

the lesser included offense of count I and a five-year prison sentence on count II,

to be suspended and run concurrently to each other but consecutively to the

unrelated probation revocation matter, for a total suspended sentence of fifteen

years.

         At the sentencing hearing, the district court imposed a sentence that

mirrored the State’s recommendation. After the hearing, the district court entered

a nunc pro tunc order, which amended the original sentencing order, confirming

that probation was denied and that Caulker was committed to the custody of the

Iowa Department of Corrections. Caulker appeals.2

II. Standard of Review.

         We review a district court’s sentencing decision for the correction of errors

at law. State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). “We will not reverse

the decision of the district court absent an abuse of discretion or some defect in

the sentencing procedure.” Id. We will not find an abuse of discretion “unless we

are able to discern that the decision was exercised on grounds or for reasons that



2 Caulker appeals from a judgment of conviction that was entered after July 1,
2019, and following his guilty plea. Iowa Code section 814.6(1)(a)(3) therefore
applies, and Caulker is required to establish “good cause” for the appeal. Good
cause is established here because Caulker “challenges [his] sentence rather than
the guilty plea.” See State v. Damme, 944 N.W.2d 98, 103–05 (Iowa 2020).
                                         4

were clearly untenable or unreasonable.” Id. Where a challenged sentence falls

within the statutory parameters, this court presumes it valid and only overturns for

an abuse of discretion or reliance on inappropriate factors. State v. Hopkins, 860

N.W. 2d 550, 554 (Iowa 2015).

III. Discussion.

       Caulker argues the district court did not provide adequate reasoning for his

sentence. He argues the court failed to consider his individual circumstances and

merely used boilerplate language in determining his sentence.

       Under Iowa Rule of Criminal Procedure 2.23(3)(d), a court must “state on

the record its reason for selecting the particular sentence.” State v. Hill, 878

N.W.2d 269, 273 (Iowa 2016). “This requirement ensures defendants are well

aware of the consequences of their criminal actions.” State v. Thompson, 856

N.W.2d 915, 919 (Iowa 2014). “Most importantly, the sentence statement affords

our appellate courts the opportunity to review the discretion of the sentencing

court.” Id. “The district court may satisfy this requirement either by stating its

reasons orally on the record or by including such in its written sentencing order.”

State v. Eberle, No. 19-0604, 2020 WL 824180, at *2 (Iowa Ct. App. Feb. 19, 2020)

(citing Thompson, 856 N.W.2d at 919). “[A] ‘terse and succinct’ statement may be

sufficient, ‘so long as the brevity of the court’s statement does not prevent review

of the exercise of the trial court’s sentencing discretion.’” State v. Thacker, 962

N.W.2d 402, 408 (Iowa 2014) (citation omitted).

       “When the reasons for a particular sentence have not been stated on the

record, however, we have vacated the sentence and remanded the case to the

district court for resentencing.” Id. Caulker claims the court improperly used
                                         5


boilerplate language in giving the reasons for his sentence.           “[B]oilerplate

language, standing alone, is insufficient to satisfy Iowa Rule of Criminal Procedure

2.23(3)(d).” Id. at 410.

       In the instant sentencing hearing, the court stated,

              Sir, the court has considered all the sentencing options
       provided for in the Iowa Code, and the court’s judgment relative to
       sentence is based upon what would provide maximum opportunity
       for your rehabilitation and at the same time protecting the community
       from further offenses.
              The court has considered your age, your prior record of
       conviction, your mental health and substance abuse history, as well
       as your treatment options that are available, the nature of the offense
       committed, and the statutory requirements.

       The court noted the factors it found pertinent to imposing a sentence of

incarceration, including Caulker’s criminal record and his mental-health and

substance-abuse history.3     Moreover, the PSI highlighted Caulker’s extensive

juvenile and adult criminal history dating back to age twelve, that Caulker was on

probation when he committed these offenses, and Caulker had only minimal

success in complying with community-based services he had received in the past.

The PSI ultimately recommended incarceration based on these factors. Overall,

the statements made by the district court are sufficient, as they “do not prevent

review of the exercise of the trial court’s sentencing discretion.” See id. at 408

(citation omitted).

       In addition, the record indicates the court adequately considered Caulker’s

personal situation when it imposed his prison sentences. Not only did the court


3 The district court’s sentencing order reflected that the court had received and
studied the presentence investigation report (PSI) and afforded counsel an
opportunity to examine the report. At the hearing, both attorneys acknowledged
receipt of the PSI, with no additions, corrections, or deletions.
                                          6


consider his age, prior criminal history, mental-health and substance-abuse

history, but it also considered the treatment options available to Caulker. Caulker

indicated at the sentencing hearing that he had a “plan of success,” which included

going back to college and mentoring young people. After announcing Caulker’s

sentence, the district court stated:

               Sir, I hope that you take advantage of the hard work that
       you’ve done and the plan that you’ve put in place while you were in
       custody.
               I hope you take advantage of that programming, and I hope
       that when you are released from custody you do work and go back
       to college and serve as a mentor for young people.

       By considering these factors and the district court’s on-the-record

statements, it is clear the court was directly considering Caulker’s personal history,

and, accordingly, we reject Caulker’s argument concerning the sentencing order.

       In addition to his argument concerning the adequacy of the reasons for the

sentences, Caulker claims the district court failed to consider whether it had the

discretion to enhance his sentence using the “second or subsequent offense”

enhancement. He asserts the court “failed to realize that the sentences on each

charge [were] not required to be enhanced pursuant to [Iowa Code]

section 124.411(1).”

       Here, the record shows the district court was aware of the options available

to it under Iowa Code section 124.411(1). The district court explicitly stated it “has

considered all the sentencing options provided for in the Iowa Code.” The district

court is not required to mention the enhancement provision in order to affirmatively

show the court was aware of it. See State v. Gilden, No. 20-0256, 2020 WL

7021789, at *1–2 (Iowa Ct. App. Nov. 30, 2020). Further, the court is only required
                                         7


to state its reasons on the record for imposing a particular sentence. Iowa R. Crim.

P. 2.23(3)(d). The district court complied with the required mandates.

      While Caulker may disagree with his sentences, his “mere disagreement is,

without more, insufficient to establish an abuse of discretion.” State v. Pena, No.

15-0988, 2016 WL 1133807, at *1 (Iowa Ct. App. Mar. 23, 2016). The district court

did not fail to consider the available options and explained why it selected the

sentence imposed. The court, therefore, did not abuse its discretion.

IV. Disposition.

      For these reasons, we affirm Caulker’s sentence.

      AFFIRMED.